

THIRD LEASE AMENDMENT
Exhibit 10.4




THIS THIRD LEASE AMENDMENT (this “Amendment”) is made and entered into on
March 16, 2020, by and between Sara Maguire LeMone as Trustee of the Sara
Maguire LeMone Revocable Trust dated February 6, 2004, hereinafter “Landlord,”
and BEYOND MEAT, INC., a Delaware corporation f/k/a Savage River, Inc.,
hereinafter “Tenant.” Defined terms used but not defined in this Amendment have
the definitions ascribed to such terms in the Lease (as defined below).
WHEREAS, Landlord and Tenant entered into that certain Lease dated March 13,
2014 (the “Original Lease”), which was amended by (a) the Lease Amendment dated
November 1, 2017 (the “First Lease Amendment”), and (b) the Second Lease
Amendment dated May 6, 2019 (the “Second Lease Amendment” and with the Original
Lease and First Amendment, the “Lease”) whereunder Tenant is leasing from
Landlord the premises defined in the Lease as being 26,000 square feet of
interior space in the building known as 1714 Commerce Court, Columbia, Missouri
(the “Premises”); and
WHEREAS, the Lease Term is currently scheduled to expire at midnight on June 30,
2020; and
WHEREAS, Landlord and Tenant desire to further extend the Lease Term by an
additional twenty-four (24) months, subject to the terms and conditions set
forth in this Amendment.
NOW THEREFORE, in consideration of the mutual agreements herein contained,
Landlord and Tenant agree as follows:
1.Extension of Lease Term. Landlord and Tenant agree that the term of the Lease
shall be extended by twenty-four (24) months, commencing at midnight on June 30,
2020, and ending at 11:59 p.m. on June 30, 2022 (the “Extension Term”).
2.Tenant’s Address for Notice. Section 24 of the Original Lease is amended by
deleting Tenant’s address listed therein in its entirety and inserting in its
place and stead:
“Beyond Meat, Inc.
119 Standard Street
El Segundo, California 90245
Attention: Chief Financial Officer and General Counsel”
3.Other Provisions. Except as set forth in this Amendment, all other terms and
provisions of the Lease shall remain in full force and effect. Any inconsistency
between the


1

--------------------------------------------------------------------------------




Lease and this Amendment shall be governed by this Amendment. This Amendment may
be executed in counterparts, each of which shall be deemed an original, but all
of which, together, shall constitute the same Amendment. For purposes of this
Amendment, signatures by facsimile or electronic PDF shall be binding to the
same extent as original signatures. Each signatory of this Amendment on behalf
of Tenant and Landlord represents that he or she has the full power and
authority to execute and deliver the same on behalf of the party hereto for
which such signatory is acting. The headings of the paragraphs in this Amendment
are for reference only and shall not affect the meaning or interpretation of
this Amendment. Landlord and Tenant acknowledge and reaffirm all of their
obligations under the Lease, as the Lease has been amended by this Amendment,
and agree that any reference made in any other document to the Lease shall mean
the Lease as amended by this Amendment. The Lease, as hereby amended, may not be
further amended except in writing signed by both Landlord and Tenant. If any
provisions of this Amendment or the Lease, as amended hereby, shall be
determined to be illegal or unenforceable, such determination shall not affect
any other provision of the Lease or this Amendment and all such other provisions
shall remain in full force and effect. Landlord and Tenant hereby acknowledge
and agree this Amendment shall not be construed or interpreted against either
party hereto by virtue of the identity of the preparer.
4.Binding Effect. The covenants and agreements of this Amendment shall be
binding upon and inure to the benefit of the parties hereto and their heirs,
executors, administrators, legal representatives, successors, and assigns.
5.Attorneys’ Fees. If a party hereto brings an action or suit against the other
party hereto to enforce any provisions of this Amendment or the Lease, the
prevailing party in such action or suit shall be entitled to have and recover
from the other party hereto, in addition to damages, equitable or other relief,
all costs and expenses of the action or suit and any appeals therefrom,
including reasonable attorneys’ fees and court costs and costs of expert
witnesses, and fees incurred to enforce any judgment therefrom.
6.No Broker. Each of Landlord and Tenant represent and warrant to each other
that neither of them has had any dealings with any real estate broker or agent
in connection with the negotiation of this Amendment. Landlord and Tenant each
hereby agree to indemnify, defend and hold harmless the other against any
losses, causes of action, liabilities, damages, claims, demands, costs and
expenses (including reasonable attorneys’ fees and costs) incurred, or to be
incurred, for any breach of the foregoing warranty by either party hereto
regarding any such dealings with any real estate broker or agent.
[remainder of page intentionally left blank; signature page follows]




2

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as of the
day and year first above written.


Landlord:








/s/ Sara Maguire LeMone
                            
Sara Maguire LeMone as Trustee of the Sara Maguire LeMone Revocable Trust dated
February 6, 2004






Tenant:
BEYOND MEAT, INC.,
a Delaware corporation






By:    /s/ Sanjay Shah        
Name:     Sanjay Shah            
Title:    Chief Operating Officer    


SIGNATURE PAGE TO THIRD LEASE AMENDMENT